Title: From Alexander Hamilton to John Smith, 16 August 1799
From: Hamilton, Alexander
To: Smith, John


          
            Sir,
            New York Aug 16, 1799
          
          The letters herewith contain instructions analogous to those which have been given to the other Regiments. Some things however are incomplete for which I must refer You to the direction of Major General Pinckney (viz) There is no rendezvous designated for the Regiment nor any for the several subdistricts as my letter of the 31 of March contemplates.
          In that of the 23 you are authorised in concert with your Majors to propose a new arrangement of your Officers; but it is imagined that this which is a general regulation may not be applicable to the particular case of your Regiment as it is probable that very complete information on the spot has been the guide in the arrangement as it now stands. You will therefore do nothing on this head without previously consulting General Pinckney.
          With great consideratn I am Sir Yr. Obet Serv
          Col: Smith
          
            See Postscript—
          
          
            P.S. You will conform to any orders respecting the recruiting service which you shall receive from Major Genl. Pinckney and you will report to him as well as to me—
          
        